Citation Nr: 1431282	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  06-24 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for spina bifida occulta and/or levorotatory scoliosis of the lumbar spine.

2.  Entitlement to service connection for a lumbar spine disability other than spina bifida occulta and levorotatory scoliosis, to include degenerative joint and disc disease and lumbar strain.

3.  Entitlement to service connection for a dental disability, to include as secondary to exposure to herbicide agents and nerve gas.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left thumb disability, claimed as due to improper treatment provided by the Department of Veterans Affairs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1966 to August 1969.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In July 2010, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that in part, denied the appealed claim of entitlement to service connection for a dental disability.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the July 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.   

The Board adds that in April 2012, it also remanded the Veteran's reopened lumbar spine claim, as well as his left thumb claim for additional evidentiary development.  Such was achieved and the appeal with respect to these issues has been recertified to the Board for further appellate review.  

Finally, the Board observes that The U.S. Court of Appeals for Veterans Claims (the Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Indeed, in this case, the Veteran specifically requested eligibility for VA dental treatment in May 2008.  See the Veteran's May 15, 2008 VA Ambulatory Care Note.  It appears that the Veteran's present claim for service-connection, as it has been developed on appeal, has been treated by the RO only as a claim for compensation.  This compensation claim is properly before the Board, and will be discussed below.  Significantly however, with respect to the Veteran's parallel claim for VA outpatient dental treatment, the Board notes that it does not appear that the RO has already referred the Veteran's dental treatment claim to the VA Medical Center (VAMC) of jurisdiction for initial consideration.  Accordingly, the issue of whether the Veteran is eligible for VA dental treatment is referred to the RO to clarify whether adjudication of that claim has already taken place, and if not, to ensure that such is accomplished.

The issue of entitlement to compensation for a left thumb disability under the provisions of 38 U.S.C.A. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's spina bifida occulta and levorotatory scoliosis are congenital defects.

2.  The evidence of record demonstrates that the Veteran has a current lumbar spine disability other than spina bifida occulta and levorotatory scoliosis, to include degenerative joint and disc disease and a lumbar strain, that is related to his period of active duty military service.  

3.  The Veteran does not have a dental disability resulting from combat wounds or service trauma, to include in-service exposure to herbicide agents or nerve gas.


CONCLUSIONS OF LAW

1.  The Veteran's congenital spina bifida occulta and levorotatory scoliosis are not diseases for VA purposes, and therefore may not be service-connected.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(b), 4.9 (2013); VAOPGCPREC 82-90 (July 18, 1990).

2.  A lumbar spine disability other than spina bifida occulta and levorotatory scoliosis, to include degenerative joint and disc disease and lumbar strain, was incurred during active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  A dental disability was not incurred in or aggravated during active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Concerning VA's duty to notify, the record reflects that VA provided the Veteran with the notice required under the VCAA in letters dated in November 2004, December 2004, August 2008 and April 2012.   
Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, post-service VA and private treatment records, and his own lay statements and testimony.  The Veteran has identified no outstanding evidence, to include any other medical records, that could be obtained to substantiate his claims, and the Board is also unaware of any such outstanding evidence.  

The record reflects that in July 1980 the Social Security Administration (SSA) awarded the Veteran disability benefits in association with a psychiatric disability.  VA has attempted to obtain all records associated with this SSA award, as per the Board's April 2012 remand instructions, but the SSA specifically confirmed in April 2012 that the Veteran's SSA records have been destroyed.  The AOJ contacted the Veteran to let him know of the unavailability of his SSA records in June 2012, and issued a Formal Finding on the unavailability of these records later that month.  The Veteran has not asserted that his SSA records would be in any way relevant to his lumbar spine or dental claims, nor has he submitted any copies of such records to VA for consideration.   Because it is apparent that the Veteran's SSA records have been destroyed, the Board finds that further development in an attempt to obtain such records would be futile.   

With respect to the May 2012 lumbar spine VA examination conducted in conjunction with this appeal, the Board observes that the findings contained therein as they pertain to the Veteran's diagnosis are adequate.  The Board subsequently requested and obtained an independent medical expert opinion from Dr. R.S.T. in November 2013 to specifically address the nature and etiology of the Veteran's diagnosed spine disabilities.  It is clear from Dr. R.S.T.'s report that he was keenly aware of the Veteran's pertinent medical history, considered the Veteran's reports of in-service back pain, and rendered appropriate findings consistent with the other evidence of record and supported by clinical rationale.  The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions addressing the nature and etiology of the Veteran's lumbar spine disability has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was not provided with an examination with respect to his claim for service connection for a dental disability.  However, his service treatment records do not show that he sustained dental trauma in service, nor has the Veteran so contended.  Additionally, he did not serve in combat.  As there is no evidence of dental trauma in service, and no evidence that the Veteran has been diagnosed with a dental disability consistent with exposure to herbicide agents or nerve gas, the facts of this case do not meet the criteria to warrant a VA examination.  See 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 83 (2006).

In July 2010, the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned Veterans Law Judge.  The record reflects that at this hearing the undersigned Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board). Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Finally, the Board notes that additional medical records and correspondence have been associated with the Veteran's claims file since the AOJ last adjudicated the Veteran's lumbar spine claim in an October 2012 Statement of the Case (SOC).  Upon review of these records, the Board finds that they contain information that is either duplicative of the information contained in the Veteran's file prior to and considered within the October 2012 SSOC, or information wholly irrelevant to the Veteran's claims  With respect to the Veteran's dental claim, the Veteran specifically waived AOJ consideration of newly submitted evidence in July 2010, and the evidence of record added to the file since then is similarly duplicative of prior evidence previously considered by the AOJ, or has no bearing on the issue on appeal.  As such, there is no need to remand this case for AOJ consideration these records in the first instance.  See 38 C.F.R. §§ 19.37, 20.1304.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  Accordingly, the Board will address the issues on appeal below.

Lumbar spine disability

The Veteran claims entitlement to service connection for a lumbar spine disability.   He has been diagnosed with a number of lumbar spine disabilities, to include spina bifida occulta, levorotatory scoliosis, degenerative joint and disc disease of the lumbar spine, and lumbar strain.  As such, the Board has expanded the Veteran's claim to include consideration of whether service connection may be warranted for any lumbar spine disability.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For the sake of clarity however, the Board has bifurcated the Veteran's expanded lumbar spine claim into two issues, namely (1) entitlement to service connection for spina bifida and/or scoliosis, and (2) entitlement to service connection for a lumbar spine disability other than spina bifida and/or scoliosis.  

With respect to the Veteran's spina bifida occulta and scoliosis, the medical evidence of record makes clear that both disabilities are congenital in nature, and are considered to be defects, not diseases.  See the May 2012 VA examiner's report; see also the November 7, 2013 independent medical expert opinion of Dr. R.S.T.  Dr. R.S.T. explained that spina bifida is a common congenital defect by definition, marked by failure of the normal development of the spine in utero.  Dr. R.S.T. also indicated that the Veteran's scoliosis was a congenital anomaly affecting spinal development.  Significantly, Dr. R.S.T. characterized both conditions as defects  that were asymptomatic when the Veteran entered service, but are risk factors for age-related degenerative disease and chronic lumbar pain.   

Congenital or developmental defects are not considered diseases or injuries for VA purposes.  38 C.F.R. § 3.303(c), 4.9 (2013).  Because the Veteran's spina bifida and scoliosis are indeed congenital defects, as shown by the medical evidence of record in this case, they cannot be service-connected as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  To this extent, the Veteran's service-connection claim must be denied.

The Board notes however, that if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  In this case, the medical evidence includes recent diagnoses of degenerative joint and disc disease of the lumbar spine, and a lumbar strain.  See the Veteran's February 22, 2005 VA radiological report; see also the May 2012 VA examiner's report at 10, 19.  The Veteran has competently described experiencing back pain since 1968 after straining his low back while lifting aircraft generators and batteries up and down stairs.  Although the Veteran's service records do not document treatment for a lumbar strain, the Veteran did report to a June 1970 VA examiner that he experienced low back discomfort during service after lifting some heavy batteries.  The Board finds no reason to doubt that the Veteran hurt his back in service as he so describes, and Dr. R.M.T. specifically determined in November 2013 that it is "as likely as not" that the Veteran's current lumbar spine disabilities-other than spina bifida occulta and scoliosis- had their onset in service, or are otherwise related to service.  As such, the evidence of record favors a finding that the Veteran has a current lumbar spine disability, to include degenerative joint and disc disease and lumbar strain, that is related to an in-service injury to the back.  To this extent, the Veteran's service-connection claim is granted.

Dental Disability

The Veteran asserts that he is entitled to service connection for a dental disability (extensive caries, periodontitis, and replaceable missing teeth secondary to periodontitis) incurred as a result of exposure to herbicide agents in service.  He has not been diagnosed with any other dental disability.  At his July 2010 hearing before the Board, the Veteran explained that while stationed near DaNang, Vietnam, he ate food that had been contaminated with Agent Orange.  As a result of eating this contaminated food, he believes that he developed "pockets of Agent Orange" in his gums that resulted in cavities and gum disease. 

Alternatively, the Veteran believes that his dental disability could have been caused by exposure to nerve gas.  At the July 2010 hearing, he explained that he could have been exposed to nerve gas in Vietnam as a result of being stationed in a location subject to incoming torpedo fire.  He did not explain why he felt that the incoming torpedoes or other ammunition could have been carrying nerve gas, and did not describe experiencing any symptoms consistent with exposure to nerve gas.  He does not allege that his current dental disability is the result of combat wounds or physical trauma sustained in service.

The Board notes that the RO considered multiple theories of entitlement when evaluating the Veteran's claim for service connection for a dental disability, including as secondary to his service-connected skin disorder.  At his July 2010 hearing before the Board, however, the Veteran clarified that he was seeking service connection for his dental disability as secondary to exposure to herbicide agents and nerve gas only; he is not contending that his dental disability is in any way related to his service-connected skin disorder.  See July 2010 Hearing Transcript, at 35-36. As such, the Board will limit its analysis to service connection as secondary to exposure to herbicide agents and nerve gas, and on a direct basis. 

In evaluating whether service connection is warranted in this case, the governing law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

In determining whether a dental disability is eligible for service connection, the regulations governing dental claims make a fundamental distinction between "treatable carious teeth, replaceable missing teeth . . . and periodontal disease," and teeth lost as a result of "loss of substance of body of maxilla or mandible" due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. §§ 3.381, 4.150, Diagnostic Code 9913, Note (2013); Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma or disease such as osteomyelitis, service connection for treatable carious teeth, replaceable missing teeth, and periodontal disease may be considered solely for the purpose of establishing eligibility for outpatient dental treatment or entitlement to a dental examination.  Id.; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Conversely, teeth lost as a result of "loss of substance of body of maxilla or mandible" due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease may be eligible for service-connected disability compensation.  Id. 

The Veteran does not allege that he experienced physical dental trauma in service. His service treatment records show that he received dental care in service, but do not show any findings or complaints that are consistent with his having sustained any form of dental trauma.  Accordingly, the Veteran is not entitled to service connection for his dental disability on the basis of physical trauma sustained in service.  However, if his dental disabilities are related to in-service exposure to either herbicide agents or nerve gas, such exposure may be considered to be analogous to dental trauma, raising the possibility that the Veteran may be eligible for service-connected disability compensation based upon exposure to herbicide agents or nerve gas. 

The RO has already concluded that the Veteran did in fact have in-service exposure to herbicides based on his service in the "official waters" of the Republic of Vietnam.  See the RO's November 2013 Rating Decision (awarding service connection for coronary artery disease on a presumptive basis, based on in-service exposure to herbicides).  Even assuming this exposure occurred, the Board concludes that service connection as secondary to exposure to herbicide agents is not warranted in this case, as the Veteran has not been diagnosed with a dental disability consistent with exposure to herbicide agents.  VA clinical records dated in November 2004 show that the Veteran had gross cervical caries on all of his anterior and several of his posterior teeth, as well as advanced periodontal disease which accounted for his mobile teeth and gingival recession.  The examining dentist determined that the extensive caries were consistent with decay that resulted from many years of general dental neglect, and more specifically, from failure to use a toothbrush.  The examining dentist specifically found that there was no sign of an oral sarcoma or other Agent Orange-induced disease.  The record otherwise reflects that the Veteran has had several teeth extracted as a result of extensive caries.  As the Veteran has not been diagnosed with a dental disability consistent with exposure to herbicide agents, he is not entitled to service connection for a dental disability secondary to exposure to herbicide agents.

The Veteran also is not entitled to service connection for a dental disability secondary to exposure to nerve gas.  The Veteran's service records do not support a finding that he was exposed to nerve gas in service.  In considering the Veteran's testimony regarding his in-service exposure to nerve gas, the Board concludes that although the Veteran is competent to state that he was stationed at a base that was subject to incoming enemy fire, he is not competent to state that he was exposed to nerve gas, and he has not provided competent testimony of symptomatology consistent with exposure to nerve gas.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that it was not error for the Board to reject a veteran's lay testimony regarding in-service exposure to gases or chemicals on the basis that such exposure was not documented in his personnel records).  Finally, and most significantly, the record does not support a finding that the Veteran has a dental disability resulting from exposure to nerve gas.  Rather, the record reflects that the Veteran has been diagnosed with caries and periodontal disease consistent with general dental neglect, and that he has had several teeth extracted as a result of extensive caries.  As the Veteran's service records do not support a finding of in-service exposure to nerve gas, and he has not been diagnosed with a dental disability consistent with exposure to nerve gas, the Veteran is not entitled to service connection for a dental disability secondary to exposure to nerve gas.

As the Veteran has not been diagnosed with a dental disability attributable to trauma sustained in service, including as a result of exposure to either herbicide agents or nerve gas, or with any other dental disability eligible for service connection, the claim is denied. 


ORDER

Service connection for a lumbar spine disability other than spina bifida occulta and levorotatory scoliosis, to include degenerative joint and disc disease, and lumbar strain, is granted.
Service connection for spina bifida occulta and levorotatory scoliosis is denied.

Service connection for a dental disability is denied.


REMAND

The Veteran is seeking compensation under the provisions of 38 U.S.C. § 1151 for a left thumb disability, which he claims is a result of negligent medical treatment performed at a VA facility in November and December 1994.  In particular, the Veteran asserts that the VA negligently treated a left thumb laceration, resulting in permanent numbness and limitation of motion.

The Board remanded the Veteran's claim in April 2012 for a medical examination and opinion.  Subsequently, a May 2012 VA examiner diagnosed the Veteran with a laceration of the left thumb with a residual scar and numbness, and opined that the Veteran's left thumb numbness was not related to service (which is irrelevant in this case), but instead was related to the accidental laceration for which he originally sought treatment in 1994.  Unfortunately, the examiner did not support this conclusion with any clinical rationale, nor did she address the Veteran's contention that the dressing and bandages used to treat his thumb actually caused more permanent nerve damage than his original laceration.  A review of the contemporaneous records do show that the Veteran's thumb became infected while his laceration healed, and that he had possible nerve damage.  See the Veteran's December 2, 1994 and December 23, 1994 Medical Certificates respectively.  

The Board believes that an open medical question remains as to whether the Veteran's additional disability of the thumb was actually caused by his original laceration, or by VA's treatment for that laceration.  Indeed, to establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that the claimant has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2013).  In addition, hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2013).  On remand, another medical opinion should be obtained addressing the causation questions outlined below.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Arrange for a physician with appropriate expertise to review the Veteran's entire VA claims folder (to include all relevant records located on Virtual VA or VBMS), and provide opinions with supporting rationale, as to the following questions: 

a).  Is it at least as likely as not (i.e. 50 percent or greater probability) that additional musculoskeletal and/or neurological disability resulted from the Veteran's VA treatment for his left thumb laceration in November and December 1994, to include from  suturing, dressing, bandaging, or debriding of the wound?  In answering this question, the physician should comment upon (1) the Veteran's own assertion that the bandaging of his wound actually created a greater or additional laceration of his thumb, (2) notations of infection on a December 2, 1994 Medical Certificate, and possible nerve damage on a December 23, 1994 Medical Certificate, and (3) the Veteran's competent assertions that he has experienced numbness in his thumb and limitation of motion since his treatment.   If it is more likely that the Veteran's numbness and/or limited motion developed as natural progressions of the laceration for which he sought care, with no failure on VA's part to diagnose and properly treat the injury caused by the continuance or natural progress of the laceration, this should be made clear, with supporting rationale.

b).  If additional left thumb musculoskeletal or neurological disability did result from the Veteran's treatment at VA in November and December 1994, is it as likely as not (i.e. 50 percent or greater probability) that such disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing care to the Veteran?  

c).  If the answer to question (b) is "no," the examiner should provide an opinion as to whether such consequences were or were not reasonably foreseeable. 

The examiner is requested to provide the basis for all opinions reached.  If the physician determines that physical examination and/or diagnostic testing of the Veteran's left thumb are necessary, or that a specialist should be consulted, such should be scheduled.  If the physician is unable to supply the requested opinions, he or she should provide an explanation for why such opinions could not be rendered.  A report should be prepared and associated with the Veteran's VA claims file.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, send the Veteran and his representative a Supplemental Statement of the Case, and afford them a reasonable opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


